DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 06/28/2021, with respect to the Claim & Drawing Objections have been fully considered and are persuasive.  The Claim & Drawing Objections have been withdrawn. 
Applicant's arguments regarding the 102 Rejection have been fully considered but they are not persuasive. 
Applicant argues “the methods are limited to a special calibration procedure, where the nacelle of the wind turbine is forced to be arranged with an offset to the estimated wind direction, and are not being performed during normal operation of a wind turbine, as claimed in each of Applicant's independent claims. 
Examiner respectfully disagrees with the applicant. As currently cited, Hashimoto under recites “state of generating power” discloses such “normal operation” – see below.
Moreover, Applicant's independent claims recite that the (a) yaw control system is configured to (b) firstly estimate the wind direction and (c) secondly rotate the nacelle of the wind turbine so that the nacelle faces the estimated wind direction. 
Examiner respectfully disagrees with the applicant. Hashimoto’s yaw control (a) by assuming the actual wind direction (b), the yaw control “performs” the nacelle to face into an actual main wind direction (c) – see abstract.


Finally, Applicant's independent claims recite that the performance data is processed to determine a normalized change in the performance data between before and after a yaw operation for each of the plurality of yaw operations, which is not disclosed, taught, or suggested by Hashimoto. 
Examiner respectfully disagrees with the applicant. Hashimoto’s ¶ [0041] recites “Estimation of the actual wind direction may be performed regularly or only once before the operation”. Therefore, Hashimoto discloses the performance data between before and after a yaw operation for each of the plurality of yaw operations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-13 & 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2011/0101691). 
Regarding Claim 1, Hashimoto discloses a method for estimating systematic yaw misalignment [“offset value”, which is a deviation between the main wind direction and the actual wind direction] of a wind turbine having a nacelle [10] and a yaw control system [20] (FIG. 1, 3, Abstract), comprising: 
receiving yaw data [The calculation unit 20 performs calculation to estimate the actual wind direction] from the wind turbine [“wind turbine” generator] indicative of the degrees of rotation of the nacelle [10] for a plurality of yaw operations [The calculation unit 20 also includes a wind direction assuming unit 25 serving as wind direction assuming means] (FIG. 1-3, ¶ [0026-0028]); and 
receiving performance data from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction [The average-generator-output-power calculation unit 26 calculates the average generator output power for a predetermined period of time in the assumed actual wind direction] (FIG. 1-3, ¶ [0028]), 

wherein for each yaw operation of the plurality of yaw operations, the yaw control system is configured to firstly estimate the wind direction and secondly rotate the nacelle of the wind turbine so that the nacelle faces the estimated wind direction [estimating wind direction in a wind turbine generator in which an orientation of a nacelle is variably controlled so as to follow a wind direction] (Claim 2, ¶[0041]),  
wherein the performance data [average generator output power] is indicative of the alignment of the nacelle of the wind turbine with the wind direction [actual wind direction] before and after each of the plurality of yaw operations [assuming the actual wind direction by assuming a wind direction offset value, which is a deviation between the main wind direction and the actual wind direction, which is a direction of wind which blows in actual use] (Abstract), 
wherein the performance data [average generator output power] is processed to determine a normalized change in the performance data between before and after a yaw operation for each of the plurality of yaw operations [assuming the actual wind direction by assuming a wind direction offset value, which is a deviation between the main wind direction and the actual wind direction, which is a direction of wind which blows in actual use] (Abstract);
wherein the yaw data and the performance data are recorded [That is, in step S41 in FIG. 4, when the nacelle is driven so as to follow the wind direction detected by the anemoscope 11, and when the wind turbine generator is in a state of generating power, first, for Wd(1), the wind speed, the wind direction, and the generator output power are measured, and the measured data is stored in the storage device 24] during normal operation [when the wind turbine generator is in a state of generating power] of the wind turbine and wherein the yaw data and the performance data is processed together to estimate the systemic yaw misalignment of the wind turbine [In step S48, the average of N pieces of the average generator output powers accumulated in the storage device 24 in step S46 is calculated. Using this average as the wind direction offset value Wo(1), i.e., the average generator output power Pave(1) at the time when the assumed actual wind direction is Wd(1)] (FIG. 1, 4, ¶ [0033-0034] & ¶ [0036]).  


Regarding Claim 2, Hashimoto discloses the method according to claim 1.
Hashimoto discloses wherein the performance data comprises data indicative of one or more of the following: generator output power [average generator output power] (¶ [0028]).   
Regarding Claim 5, Hashimoto discloses the method according to claim 1.
Hashimoto discloses wherein the change in the performance data is determined by comparing one or more values of the performance data before a yaw operation with one or more values of the performance data after the yaw operation (¶[0033]; when “calculating” the average generator output from actual wind directions), and wherein the one or more values of the performance data after the yaw operation are selected within a predetermined time period after the yaw operation (¶ [0034]; More specifically, in step S43, it is determined whether or not the average wind speed for 10 minutes from among the accumulated data is within ±0.5 m/s of the wind speed Va selected in step S31).  
Regarding Claim 6, Hashimoto discloses the method according to claim 1.
Hashimoto discloses wherein the predetermined time period is between 0 seconds and 10 minutes [10 minutes] (¶ [0033]).  
Regarding Claim 7, Hashimoto discloses the method according to claim 1. 
Hashimoto discloses wherein a plurality of data points are created one for each yaw operation, wherein each data point specifies the degrees of rotation, the direction of rotation, and the change in the performance data between before and after the yaw operation, and wherein the plurality of data points are processed to estimate the systematic yaw misalignment (¶ [0026]; This anemoscope detects the direction of wind blowing against the wind turbine generator and outputs the detected wind direction to a calculation unit 20).  
Regarding Claim 8, Hashimoto discloses the method according to claim 7.
Hashimoto discloses wherein the plurality of data points are filtered using a first filtering function configured to remove data points believed to be unreliable before the remaining data points are processed to estimate the systematic yaw misalignment (¶ [0034]; When it is determined that the data to be determined is out of the above range in steps S43 and S44, the process proceeds to the following step S45, where the data is not employed when the average generator output power is calculated).

Regarding Claim 9, Hashimoto discloses the method according to claim 8.
Hashimoto discloses wherein it is determined for each data point if the respective yaw operation was followed by a yaw free time period of a predetermined length and wherein the first filtering function removes the data points where the respective yaw operation was not followed by a yaw free time period [S42] of the predetermined length (¶ [0034]; When it is determined that the data to be determined is out of the above range in steps S43 and S44, the process proceeds to the following step S45, where the data is not employed when the average generator output power is calculated).
Regarding Claim 10, Hashimoto discloses the method according to claim 8.
Hashimoto discloses wherein the first filtering function removes data points having a performance data value after the yaw operation above a predetermined upper limit (length (¶ [0034]; When it is determined that the data to be determined is out of the above range in steps S43 and S44, the process proceeds to the following step S45, where the data is not employed when the average generator output power is calculated).  
Regarding Claim 11, Hashimoto discloses the method according to claim 7. 
Hashimoto discloses wherein the method further comprises: 
receiving auxiliary data indicative of OR the operational state of the wind turbine for each of the plurality of yaw operations [a step of assuming an actual wind direction, which is a direction of wind which blows in actual use, by assuming a wind direction offset value, which is a deviation between the main wind direction and the actual wind direction, at a predetermined wind speed;]; and wherein each of the plurality of data points are pre-processed using the auxiliary data [a step of calculating an average generator output power for a predetermined period of time in the actual wind direction which has been assumed] (Claim 2).
Regarding Claim 12, Hashimoto discloses the method according to claim 7. 
Hashimoto discloses wherein the plurality of data points are binned into a plurality of bins wherein each bin comprises the data points specifying degrees of rotation within a predetermined interval of degrees, and wherein each bin is filtered with a second filtering function (¶ [0028]; The actual wind direction estimation unit 27 estimates the actual wind direction by approximating the average generator output power with respect to the assumed wind direction offset value to a quadratic curve and estimating the wind direction offset value at the time when the average generator output power is the maximum in the approximated quadratic curve to be an actual offset value).  
Regarding Claim 13, Hashimoto discloses the method according to claim 7. 
Hashimoto discloses wherein the plurality of data points are processed to estimate the systematic yaw misalignment by fitting one or more curves to the plurality of data points and calculating a property of the one or more curves (as shown in FIG. 5D-5E & 7).  
Regarding Claim 15, Hashimoto discloses the method according to claim 1.
Hashimoto discloses wherein the yaw data and the performance data is recorded for a measurement period, and wherein the yaw control system is configured to attempt to maximize energy production during the measurement period (Abstract; estimating the wind direction offset value at the time when the average generator output power is the maximum in the approximated quadratic curve to be an actual offset value).  
Regarding Claim 16, Hashimoto discloses a method for installing a wind turbine having a yaw control system (Abstract), comprising: 
assembling the different parts of the wind turbine [10] (FIG. 3);  Page 5 of 8DOCKET NO.: AWDOWP_138408PATENT Application No.: Not Yet Assigned Preliminary Amendment - First Action Not Yet Received 
starting operation of the wind turbine (¶ [0040]; Estimation of the actual wind direction may be performed regularly or only once before the operation); 
receiving yaw data [The calculation unit 20 performs calculation to estimate the actual wind direction] from the wind turbine indicative of the degrees of rotation of a nacelle [10] of the wind turbine for a plurality of yaw operations [The calculation unit 20 also includes a wind direction assuming unit 25 serving as wind direction assuming means] (FIG. 1-3, ¶ [0026-0028]); and 
receiving performance data [The average-generator-output-power calculation unit 26 calculates the average generator output power for a predetermined period of time in the assumed actual wind direction] from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction [The average-generator-output-power calculation unit 26 calculates the average generator output power for a predetermined period of time in the assumed actual wind direction] (FIG. 1-3, ¶ [0028]); 
wherein for each yaw operation of the plurality of yaw operations, the yaw control system is configured to firstly estimate the wind direction and secondly rotate the nacelle of the wind turbine so that the nacelle faces the estimated wind direction [estimating wind direction in a wind turbine generator in which an orientation of a nacelle is variably controlled so as to follow a wind direction] (Claim 2, ¶[0041]),  
wherein the performance data [average generator output power] is indicative of the alignment of the nacelle of the wind turbine with the wind direction [actual wind direction] before and after each of the plurality of yaw operations [assuming the actual wind direction by assuming a wind direction offset value, which is a deviation between the main wind direction and the actual wind direction, which is a direction of wind which blows in actual use] (Abstract), 
wherein the performance data [average generator output power] is processed to determine a normalized change in the performance data between before and after a yaw operation for each of the plurality of yaw operations [assuming the actual wind direction by assuming a wind direction offset value, which is a deviation between the main wind direction and the actual wind direction, which is a direction of wind which blows in actual use] (Abstract);
wherein the yaw data and the performance data are recorded [That is, in step S41 in FIG. 4, when the nacelle is driven so as to follow the wind direction detected by the anemoscope 11, and when the wind turbine generator is in a state of generating power, first, for Wd(1), the wind speed, the wind direction, and the generator output power are measured, and the measured data is stored in the storage device 24] during normal operation [when the wind turbine generator is in a state of generating power] of the wind turbine and wherein the yaw data and the performance data is processed together to estimate the systemic yaw misalignment of the wind turbine [In step S48, the average of N pieces of the average generator output powers accumulated in the storage device 24 in step S46 is calculated. Using this average as the wind direction offset value Wo(1), i.e., the average generator output power Pave(1) at the time when the assumed actual wind direction is Wd(1)] (FIG. 1, 4, ¶ [0033-0034] & ¶ [0036]); and 
using the estimated systematic yaw misalignment to correct the yaw control system (¶[0033]; when “calculating” the average generator output from actual wind directions).  
Regarding Claim 17, Hashimoto discloses a method of calibrating a yaw control system of a wind turbine [Yaw control is performed such that a nacelle faces into an actual main wind direction] (Abstract) comprising:
receiving yaw data [The calculation unit 20 performs calculation to estimate the actual wind direction] from the wind turbine indicative of the degrees of rotation of a nacelle [10] of the wind turbine for a plurality of yaw operations [The calculation unit 20 also includes a wind direction assuming unit 25 serving as wind direction assuming means] (FIG. 1-3, ¶ [0026-0028]); and 
receiving performance data [The average-generator-output-power calculation unit 26 calculates the average generator output power for a predetermined period of time in the assumed actual wind direction] from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction [The average-generator-output-power calculation unit 26 calculates the average generator output power for a predetermined period of time in the assumed actual wind direction] (FIG. 1-3, ¶ [0028]); 
wherein for each yaw operation of the plurality of yaw operations, the yaw control system is configured to firstly estimate the wind direction and secondly rotate the nacelle of the wind turbine so that the nacelle faces the estimated wind direction [estimating wind direction in a wind turbine generator in which an orientation of a nacelle is variably controlled so as to follow a wind direction] (Claim 2, ¶[0041]),  
wherein the performance data [average generator output power] is indicative of the alignment of the nacelle of the wind turbine with the wind direction [actual wind direction] before and after each of the plurality of yaw operations [assuming the actual wind direction by assuming a wind direction offset value, which is a deviation between the main wind direction and the actual wind direction, which is a direction of wind which blows in actual use] (Abstract), 
wherein the performance data [average generator output power] is processed to determine a normalized change in the performance data between before and after a yaw operation for each of the plurality of yaw operations [assuming the actual wind direction by assuming a wind direction offset value, which is a deviation between the main wind direction and the actual wind direction, which is a direction of wind which blows in actual use] (Abstract);
wherein the yaw data and the performance data are recorded [That is, in step S41 in FIG. 4, when the nacelle is driven so as to follow the wind direction detected by the anemoscope 11, and when the wind turbine generator is in a state of generating power, first, for Wd(1), the wind speed, the wind direction, and the generator output power are measured, and the measured data is stored in the storage device 24] during normal operation [when the wind turbine generator is in a state of generating power] of the wind turbine and wherein the yaw data and the performance data is processed together to estimate the systemic yaw misalignment of the wind turbine [In step S48, the average of N pieces of the average generator output powers accumulated in the storage device 24 in step S46 is calculated. Using this average as the wind direction offset value Wo(1), i.e., the average generator output power Pave(1) at the time when the assumed actual wind direction is Wd(1)] (FIG. 1, 4, ¶ [0033-0034] & ¶ [0036]); and 
using the estimated systematic yaw misalignment to calibrate the yaw control system (¶[0033]; when “calculating” the average generator output from actual wind directions).  
Regarding Claim 18, Hashimoto discloses a method of identifying a faulty yaw control system of a wind turbine and correcting the faulty yaw control system [Yaw control is performed such that a nacelle faces into an actual main wind direction] (Abstract), comprising:  Page 6 of 8DOCKET NO.: AWDOWP_138408PATENT Application No.: Not Yet Assigned Preliminary Amendment - First Action Not Yet Received 
receiving yaw data [The calculation unit 20 performs calculation to estimate the actual wind direction] from the wind turbine indicative of the degrees of rotation of a nacelle [10] of the wind turbine for a plurality of yaw operations [The calculation unit 20 also includes a wind direction assuming unit 25 serving as wind direction assuming means] (FIG. 1-3, ¶ [0026-0028]); and 
receiving performance data [The average-generator-output-power calculation unit 26 calculates the average generator output power for a predetermined period of time in the assumed actual wind direction] from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction [The average-generator-output-power calculation unit 26 calculates the average generator output power for a predetermined period of time in the assumed actual wind direction] (FIG. 1-3, ¶ [0028]); 

wherein for each yaw operation of the plurality of yaw operations, the yaw control system is configured to firstly estimate the wind direction and secondly rotate the nacelle of the wind turbine so that the nacelle faces the estimated wind direction [estimating wind direction in a wind turbine generator in which an orientation of a nacelle is variably controlled so as to follow a wind direction] (Claim 2, ¶[0041]),  
wherein the performance data [wind direction offset value] is indicative of the alignment of the nacelle of the wind turbine with the wind direction [actual wind direction] before and after each of the plurality of yaw operations [assuming the actual wind direction by assuming a wind direction offset value, which is a deviation between the main wind direction and the actual wind direction, which is a direction of wind which blows in actual use] (Abstract), 
wherein the performance data [wind direction offset value] is processed to determine a normalized change in the performance data between before and after a yaw operation for each of the plurality of yaw operations [assuming the actual wind direction by assuming a wind direction offset value, which is a deviation between the main wind direction and the actual wind direction, which is a direction of wind which blows in actual use] (Abstract);
wherein the yaw data and the performance data are recorded [That is, in step S41 in FIG. 4, when the nacelle is driven so as to follow the wind direction detected by the anemoscope 11, and when the wind turbine generator is in a state of generating power, first, for Wd(1), the wind speed, the wind direction, and the generator output power are measured, and the measured data is stored in the storage device 24] during normal operation [when the wind turbine generator is in a state of generating power] of the wind turbine and wherein the yaw data and the performance data is processed together to estimate the systemic yaw misalignment of the wind turbine [step S46] (FIG. 1, 4, ¶ [0034]; When it is determined that the average wind direction for 10 minutes is within ±5° of the assumed actual wind direction Wd(1)=0°, the process proceeds to the following step S46, where the data is accumulated in the storage device 24); and 


correcting the yaw control system if the estimated systematic yaw misalignment is above a particular threshold (¶ [0034]; When it is determined that the data to be determined is out of the above range in steps S43 and S44, the process proceeds to the following step S45, where the data is not employed when the average generator output power is calculated).  
Regarding Claim 19, Hashimoto discloses a system comprising a wind turbine and a processing unit operatively connected to the wind turbine, wherein the processing unit is configured to estimate the systematic yaw misalignment [by 11 see rejected claim 1] of the wind turbine using a method according to claim 1 [CPU (central processing unit] (¶ [0027-0028]).  
Regarding Claim 20, Hashimoto discloses a computer program product comprising program code means adapted to cause a data processing system [CPU (central processing unit] to perform the method according to claim 1 when said program code means are executed on the data processing system [CPU (central processing unit] (¶ [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2011/0101691) in view of Ong (US 2010/0332272).
Regarding Claim 3, Hashimoto discloses the method according to claim 1.
Hashimoto discloses wherein the yaw data and the performance data are recorded [by 24] (¶[0033]; the measured data is stored in the storage device 24).
Hashimoto does not discloses for a measurement period of at least 12 hours, at least 24 hours, 48 hours, 1 week, 2 weeks, 1 month, 3 months, 6 months, or 12 months.
Ong teaches “Statistically processed empirical data as described above may be used for estimating the expected wind speed at the site of the wind turbine within the next one or more months” (¶ [0025]).
One of ordinary skilled in the art would recognize that Ong’s “Statistically processed empirical data’ within one or more months can be incorporated for “a measurement period of at least 1 month, 3 months, 6 months, or 12 months”.
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Ong’s “statistically processed empirical data’ into Hashimoto’s method. One would be motivated to do so to collect larger data and predict more accurate predictions from such data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH ORTEGA/Examiner, Art Unit 2832